Citation Nr: 1236121	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1997 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012 the Veteran presented testimony before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  Hearing loss in the right ear is shown to have at least as likely as not, developed as a result of an established event, injury, or disease during active service.

2.  Left ear hearing loss disability has not been present at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claims, by letter mailed in September 2008, prior to the initial adjudication of the claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  Service treatment records and post-service audiology reports have been obtained and included in the claims file.  In February 2010, the Veteran underwent a fee-based audio examination to determine the nature and etiology of his claimed hearing loss.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

'Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran's DD-214 reflects that during service, his military occupational specialties were helicopter crew chief and helicopter mechanic. 

Service treatment records, including hearing conservation reports dated in June 1996, November 1997, May 2000, April 2001, July 2001, and July 2002, fail to show hearing loss at threshold levels for VA compensation.  In the last July 2002 audiogram, the examiner found puretone thresholds as follows:
 



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
10
5
15
15
30
LEFT
5
10
15
5
15

The examiner also noted shifts from the November 1997 audiogram including worsening at 2000Hz, 3000Hz, and 4000Hz on the right and at 4000Hz on the left. 

Post-service, the Veteran worked for a railroad company.  He submitted private audiograms associated with his employment.  Puretone thresholds were as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
June 2003
RIGHT
0
5
10
20
40

LEFT
0
10
5
0
15
June 2006
RIGHT
5
5
15
5
35

LEFT
0
10
10
15
20
January 2007
RIGHT
5
10
15
20
40

LEFT
5
5
5
15
15
July 2009
RIGHT
5
10
15
30
35

LEFT
0
5
5
15
20
January 2011
RIGHT
5
5
10
30
35

LEFT
5
10
10
15
25

Speech recognition scores were not included in the private audiological reports. 

The Veteran failed to report for an October 2008 VA audio examination. 

A post-service fee-based examination dated in February 2010 found puretone thresholds as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
5
5
15
30
40
LEFT
5
10
10
20
25

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner reported that the Veteran's enlistment hearing test in 1997 was normal in both ears.  Further, on separation examination in 2002, the right ear was normal and the left ear had mild loss at 6000Hz.  The examiner found that during that examination, the Veteran had completely normal hearing in the left ear and a mild hearing loss at 3000 and 4000Hz in the right ear.  As these frequencies were normal in 2002 on separation and the Veteran reported he has worked for the railroad for seven years, the examiner found that the Veteran's current hearing loss was not the result of military noise exposure. 

During his April 2012 hearing, the Veteran testified that his hearing loss is due to noise exposure in service.  He stated that there was a motor explosion over his head during service that caused him to have ringing in his ears that went away after about two days.  He felt his hearing loss had progressed since that time. 

Analysis

In view of the totality of the evidence, including the Veteran's documented right ear hearing loss, his current complaints of persistent sensorineural hearing loss since service, the findings of a June 2003 private audiological assessment showing right ear hearing loss, the Board finds that the Veteran's right ear hearing loss as likely as not developed as a result of his active service.  The Veteran's report of exposure to helicopter noise is consistent with his duties during active service.  The Board finds his statements as to noise exposure during and after service to be credible.  

The Board notes that the February 2010 fee-based examiner found that the Veteran's right ear hearing loss was not due to service.  However, the Board does not find this opinion persuasive.  First, the examiner stated that the Veteran's hearing was normal at separation, but this is clearly contraindicated by the July 2002 in-service examination which included findings of a decrease in the Veteran's hearing ability.  Second, the examiner was missing vital information, specifically the July 2003 private audio examination dated only eight months after the Veteran's separation from service and prior to his employment with the railroad which also showed right ear hearing loss.  

Consequently, the Board finds that, resolving reasonable doubt in the Veteran's favor, service connection right ear for hearing loss is granted.

The Board notes that neither in-service hearing tests nor the hearing testing during the pendency of the claim has shown that the Veteran's hearing impairment in the left ear sufficient to qualify as a disability for VA purposes.  While the Veteran is certainly competent to state that he has hearing impairment in his left ear, the Board does not believe that he possesses the expertise required to state whether the hearing impairment is sufficient to qualify as a disability.  Even assuming that he is competent to state that he has hearing loss disability in the left ear, his statements are outweighed by the results of the testing administered by skilled providers showing that he has not had hearing loss disability in the left ear during the pendency of this claim.

Accordingly, this claim for service connection for hearing loss in the left ear must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

(Continued on next page.)









ORDER

Entitlement to service connection for right ear hearing loss disability is granted. 

Entitlement to service connection for left ear hearing loss disability is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


